                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TRUE HEALTH CHIROPRACTIC INC, et                  Case No. 13-cv-02219-HSG
                                           al.,
                                   8                                                         ORDER DENYING MOTION FOR
                                                         Plaintiffs,                         RELIEF FROM NONDISPOSITIVE
                                   9                                                         PRETRIAL ORDER
                                                   v.
                                  10                                                         Re: Dkt. No. 301
                                           MCKESSON CORPORATION, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            On January 2, 2019, Defendants McKesson Technologies Inc. and McKesson Corporation

                                  14   (collectively, “McKesson”) filed a motion for relief from an order by Magistrate Judge Ryu

                                  15   denying Defendants’ motion to compel discovery from Plaintiffs True Health Chiropractic, Inc.

                                  16   and McLaughlin Chiropractic Associates, Inc. (collectively, “True Health”), see Dkt. No. 301

                                  17   (“Mot.”). Briefing on the motion is complete, see Dkt. Nos. 306 (“Opp.”), 307 (“Reply”). For the

                                  18   reasons detailed below, the Court finds Judge Ryu’s order well-reasoned and legally correct, and

                                  19   accordingly DENIES the motion.1

                                  20       I.   BACKGROUND
                                  21            This is a putative class action alleging the receipt of unsolicited faxed advertisements in

                                  22   violation of the Telephone Consumer Protection Act (“TCPA”). See Dkt. No. 90. During

                                  23   discovery, McKesson identified three groups of consent defenses that it argued relieved it of

                                  24   TCPA liability and produced three exhibits (Exhibits A, B, and C) corresponding to the consent-

                                  25   defense groups. True Health later moved to certify a single class of all putative class members.

                                  26   Dkt. No. 209. The Court denied certification on the basis that Plaintiffs failed to satisfy Rule

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                   1   23(b)(3)’s predominance requirement. Dkt. No. 260. Because the Court denied certification for

                                   2   failure to satisfy predominance, the order did not address other Rule 23 requirements.

                                   3          On appeal, the Ninth Circuit affirmed in part, reversed in part, and remanded. See True

                                   4   Health Chiropractic, Inc. v. McKesson Corp., 896 F.3d 923 (9th Cir. 2018). The Ninth Circuit

                                   5   ruled that this Court should have considered the certification of subclasses tracking Defendants’

                                   6   consent-defense groups identified in Exhibits A, B, and C. Id. at 930–31. The Ninth Circuit then

                                   7   (1) held that putative class members only in Exhibit A satisfy Rule 23(b)(3)’s predominance

                                   8   requirement; (2) held that putative class members in Exhibit C do not satisfy Rule 23(b)(3)’s

                                   9   predominance requirement; and (3) remanded to this Court to determine whether putative class

                                  10   members in Exhibit B satisfy Rule 23(b)(3)’s predominance requirement. Id. at 933. As to

                                  11   Exhibit B alone, the Ninth Circuit added:

                                  12                  Given the somewhat unclear state of the record, and given that the
Northern District of California
 United States District Court




                                                      district court has not had an opportunity to address class certification
                                  13                  in light of our intervening decision in Van Patten, we view these and
                                                      other issues related to Exhibit B as best addressed in the first instance
                                  14                  by the district court on remand.
                                  15   Id. The Ninth Circuit left it to this Court, “in its discretion, to allow supplementation of the record

                                  16   in light of Van Patten and this opinion.” Id.

                                  17          Following remand, the Court held a case management conference, at which it reopened

                                  18   fact discovery for the limited purpose of supplementing the record in light of Van Patten, as to

                                  19   putative class members in Exhibit B. See Dkt. No. 285. Over Defendants’ objections, the Court

                                  20   did not permit broader fact discovery. Id. at 14:21–24. Undeterred, Defendants later sought

                                  21   discovery from Plaintiffs unrelated to the predominance inquiry for Exhibit B putative class

                                  22   members. Plaintiffs objected to the requests as beyond the scope of allowable discovery, and

                                  23   Defendants asked Magistrate Judge Ryu to compel such discovery. See Dkt. No. 294. Magistrate

                                  24   Judge Ryu denied Defendants request as inconsistent with this Court’s instruction at the post-

                                  25   remand case management conference. Dkt. No. 300. Defendants now seek relief from Magistrate

                                  26   Judge Ryu’s order. Dkt. No. 301.

                                  27    II.   LEGAL STANDARD
                                  28          Under Federal Rule of Civil Procedure 72, a district judge may set aside a magistrate
                                                                                          2
                                   1   judge's non-dispositive pretrial order only if it is “clearly erroneous or contrary to law.” Fed. R.

                                   2   Civ. P. 72(a); see also 28 U.S.C. § 636(b)(1)(A). “The magistrate's factual determinations are

                                   3   reviewed for clear error, and the magistrate's legal conclusions are reviewed to determine whether

                                   4   they are contrary to law.” Perry v. Schwarzenegger, 268 F.R.D. 344, 348 (N.D. Cal. 2010). “The

                                   5   Court can overturn the “magistrate's factual determinations only if the court reaches a definite and

                                   6   firm conviction that a mistake has been committed.” Id. (citations and internal quotation marks

                                   7   omitted). “This standard is extremely deferential and the [m]agistrate's rulings should be

                                   8   considered the final decisions of the [d]istrict [c]ourt.” Otey v. CrowdFlower, Inc., No. 12-cv-

                                   9   05524-JST, 2013 WL 3456942, at *1 (N.D. Cal. July 8, 2013) (internal quotation marks omitted)

                                  10   (alterations in the original).

                                  11   III.    DISCUSSION
                                  12           In their motion, Defendants argue that this Court did not cabin the reopened fact discovery
Northern District of California
 United States District Court




                                  13   to the predominance inquiry for Exhibit B putative class members, because the Court must address

                                  14   other Rule 23 requirements on remand. Mot. at 2–4. Defendants thus seek discovery related to

                                  15   “the requirements of adequacy and typicality.” Id. at 2. First, as Magistrate Judge Ryu recognized

                                  16   in her order, this Court directly limited the scope of fact discovery at the post-remand case

                                  17   management conference. See Dkt. No. 300 at 3; see also Dkt. No. 285 at 10:17–14:24 (explaining

                                  18   that the Court was only reopening discovery as to Exhibit B putative subclass members and

                                  19   “evidence that would establish or refute predominance as to that subclass”).

                                  20           Second, that this Court must address Rule 23’s adequacy and typicality requirements

                                  21   following remand is beside the point. The parties fully briefed all Rule 23 requirements—

                                  22   including adequacy and typicality—during the initial class certification briefing, and in doing so

                                  23   relied on hundreds of pages of documents in the record. See Dkt. Nos. 209, 220, 221. Defendants

                                  24   at no point challenged the adequacy of the record during that briefing or before this Court issued

                                  25   its class certification order. Most important, nothing in the Ninth Circuit’s order remanding this

                                  26   case changed the adequacy and typicality analysis so as to warrant further fact discovery on issues

                                  27   Defendants had a full opportunity to develop and brief years ago. The only area of the record the

                                  28   Ninth Circuit found might require further factual development concerned the predominance
                                                                                         3
                                   1   requirement and Exhibit B putative subclass members. See True Health Chiropractic, Inc., 896

                                   2   F.3d at 933. Consistent with the Ninth Circuit’s statements, this Court permitted limited

                                   3   additional fact discovery on that topic, and it appears that discovery may have served a purpose:

                                   4   Plaintiffs do not seek certification of the subclass of persons or entities listed in Exhibit B in their

                                   5   renewed motion for class certification. See Dkt. No. 292 at 1–2.

                                   6   IV.     CONCLUSION
                                   7           The Court DENIES Defendants’ request for relief from Magistrate Judge Ryu’s Order.

                                   8           IT IS SO ORDERED.

                                   9   Dated: 1/28/2019

                                  10                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  11                                                      United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           4
